Citation Nr: 0411753	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  95-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an  rating in excess of 10 percent for 
arthritis of the lumbar spine from August 1, 1993, to 
December 19, 2000, and in excess of 20 percent from December 
20, 2000.  

2.  Entitlement to an  rating in excess of 10 percent for 
arthritis of the cervical spine from August 1, 1993, to 
December 19, 2000, and in excess of 20 percent from December 
20, 2000.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right shoulder.  

4.  Entitlement to an initial rating in excess of 10 percent 
for right ear hearing loss.  

5.  Entitlement to rating in excess of 10 percent for 
residuals of stapedectomy with tinnitus and occasional 
dizziness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and her brother


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

In September 2003 a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e) (West 2002).  
At that time, the veteran and her brother provided testimony 
in support of her claim.  It was pointed out that she had not 
been examined for many of her disabilities by VA since 2000.  
Her most recent audiological exam was in 2002.  It was 
asserted that the manifestations of her service-connected 
disabilities had worsened in recent years.  

Under VCAA, VA's duty to assist the includes obtaining recent 
medical records and thorough and contemporaneous examinations 
in order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

In light of the above discussion, it is the opinion of the 
Board that a contemporaneous and thorough VA examination 
would be of assistance in clarifying the nature of the 
veteran's service-connected lumbar and cervical spine 
disorders, as well as her right shoulder disability and would 
be instructive with regard to the appropriate disposition of 
the issues submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Moreover, it is believed 
that a contemporaneous audiological examination, to include 
examination of the residuals of the veteran's stapedectomy 
with tinnitus and dizziness, is necessary.  

Accordingly, this case is REMANDED for further development:  

1.  Initially, the Veterans Benefits 
Administration Appeals Management Center 
(VBA AMC) must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The notice must inform 
the claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide and (4) request that 
the claimant provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 711, 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should furnish the 
veteran with the appropriate release of 
information forms, if applicable, to 
obtain copies of any more recent private 
and VA medical records pertaining to her 
service-connected disabilities for 
association with the claims folder.  This 
includes any additional treatment records 
from John Q. Marshall, M.D., at 402 W. 
Highland Boulevard in Inverness, Florida 
34452.  Records from this physician dated 
through November 2002 are already of 
record.  

3.  The VBA AMC should arrange for a VA 
examination to be conducted by a 
specialist in orthopedics, if available, 
in order to determine the nature and 
severity of the veteran's lumbar, 
cervical and right shoulder disabilities.  
All indicated testing should be 
conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
lumbar and cervical spine and right 
shoulder.  He/she should also comment on 
the functional limitations, if any, 
caused by the veteran's service-connected 
orthopedic conditions in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
It is requested that the examiner provide 
explicit responses to the following 
questions for each disability:  

(a)  Does the service-connected 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?  

(b)  Does the service-connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations can not 
be quantified, the examiners so indicate.  

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

4.  The VBA AMC should arrange for an 
ear, nose, and throat (ENT) and 
audiological examination.  Thereafter, 
after an examination of the veteran and a 
review of the record on appeal, the 
examiner must provide answers to the 
following questions:  (a) what is the 
current severity of the veteran's right 
ear hearing loss and (b) to what extent 
does the veteran demonstrate signs 
dizziness and staggering as a residual of 
her stapedectomy.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report) that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




